Case 19-34054-sgj11 Doc 1796-16 Filed 01/22/21              Entered 01/22/21 16:43:17    Page 1 of 3

  Thomas Surgent
  Compensation and Benefit Statement                                                          SE16
  Job Title: Partner and Chief Compliance Officer
  Department: Legal
  EARNINGS AND AWARDS

  2018 Base Salary (as of 12/31/18)                                                         $375,000

                  Effective March 1, 2019, your new base salary will be: $400,000

  2018 Combined Performance and Retention Bonus (breakdown below):                          $1,300,000

          2018 Performance Cash Bonus Award $325,000
            • The Performance Bonus will be paid on March 15, 2019 as an award for your 2018 performance
          2018 Retention Bonus Award
            • A Retention Bonus of $325,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 30, 2019, February 28, 2020, August 31, 2020


  2018 Other Awards
     401(k) Match                                                                           $ 4,800
     Estimated 2018 Profit Sharing (will be contributed in 2019)                            $ 20,625
     *Final profit sharing award subject to passing IRS mandated testing
     2018 Deferred Compensation Award                                                       $1,000,000
            • Award composition and details to be finalized by April 30, 2019
            • Award vests May 31, 2022
            • Employee must be employed on vesting date to receive and vest in award

  2018 Total Earnings and Awards                                                            $2,700,425

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                $ 14,192
  Life, AD&D and Disability Insurance                                                       $ 1,044
  Executive Long Term Disability                                                            $ 822
  Executive Life Insurance                                                                  $ 2,547
  Daily Catered Lunches                                                                     $ 3,000
  Parking                                                                                   $ 2,160
  Cell Phone                                                                                $ 1,200

  2018 Estimated Total Value of Highland Paid Benefits                                      $ 24,965

  TOTAL COMPENSATION PACKAGE                                                                $2,725,390
Case 19-34054-sgj11 Doc 1796-16 Filed 01/22/21              Entered 01/22/21 16:43:17        Page 2 of 3

  Thomas Surgent
  Compensation and Benefit Statement

  Job Title: Partner and Chief Compliance Officer
  Department: Legal
  EARNINGS AND AWARDS

  2017 Base Salary (as of 12/31/17)                                                            $350,000

                  Effective March 1, 2018, your new base salary will be: $375,000

  2017 Combined Performance and Retention Bonus (breakdown below):                             $1,200,000

          2017 Performance Cash Bonus Award $ 300,000
            • The Performance Bonus will be paid on February 28, 2018 as an award for your 2017
            performance
          2017 Retention Bonus Award
            • A Retention Bonus of $ 300,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 31, 2018, February 28, 2019, August 30, 2019

  2017 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2017 Profit Sharing (will be contributed in 2018)                               $ 20,250
     *Final profit sharing award subject to passing IRS mandated testing
     2017 Deferred Compensation Award                                                          $804,000
            • Award composition and details to be finalized by March 31, 2018
            • Award vests May 31, 2021
            • Employee must be employed on vesting date to receive and vest in award

  2017 Total Earnings and Awards                                                               $2,379,050

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                   $ 14,134
  Life, AD&D and Disability Insurance                                                          $ 968
  Executive Long Term Disability                                                               $ 822
  Executive Life Insurance                                                                     $ 2,547
  Daily Catered Lunches                                                                        $ 3,000
  Parking                                                                                      $ 2,160
  Cell Phone                                                                                   $ 1,200

  2017 Estimated Total Value of Highland Paid Benefits                                         $ 24,832

  TOTAL COMPENSATION PACKAGE                                                                   $2,403,882


  Waiver and Release Payment in 2017                                                           $ 7,000
Case 19-34054-sgj11 Doc 1796-16 Filed 01/22/21             Entered 01/22/21 16:43:17         Page 3 of 3

  Thomas Surgent
  Compensation and Benefit Statement

  Job Title: Partner and Chief Compliance Officer
  Department: Legal
  EARNINGS AND AWARDS

  2016 Base Salary (as of 12/31/16)                                                            $350,000



  2016 Combined Performance and Retention Bonus (breakdown below):                             $1,100,000

          2016 Performance Cash Bonus Award $ 275,000
            • The Performance Bonus will be paid on February 28, 2017 as an award for your 2016
            performance
          2016 Retention Bonus Award
            • A Retention Bonus of $ 275,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 31, 2017, February 28, 2018, August 31, 2018

  2016 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2016 Profit Sharing (will be contributed in 2017)                               $ 19,875
     *Final profit sharing award subject to passing IRS mandated testing
     2016 Deferred Compensation Award                                                          $700,000
            • Award composition and details to be finalized by March 31, 2017
            • Award vests May 31, 2020
            • Employee must be employed on vesting date to receive and vest in award

  2016 Total Earnings and Awards                                                               $2,174,675

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                   $ 24,281
  Life, AD&D and Disability Insurance                                                          $ 968
  Executive Long Term Disability                                                               $ 822
  Executive Life Insurance                                                                     $ 2,547
  Daily Catered Lunches                                                                        $ 3,000
  Parking                                                                                      $ 2,160
  Cell Phone                                                                                   $ 1,200

  2016 Estimated Total Value of Highland Paid Benefits                                         $ 34,978


  TOTAL COMPENSATION PACKAGE                                                                   $2,209,653
